Citation Nr: 0209829	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
lumbar disc disease, postoperative, with left sciatica, 
currently rated as 60 percent disabling.

2.  Entitlement to an increased rating on an extraschedular 
basis for lumbar disc disease, postoperative, with left 
sciatica, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from March 1972 to March 1975.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Board previously remanded this matter for 
additional development in August 2000.


FINDINGS OF FACT

1.  In accordance with the requirements of the Veterans 
Claims Assistance Act of 2000, all relevant evidence 
necessary for an equitable resolution of the issue of an 
increased schedular evaluation for lumbar disc disease, 
postoperative, with left sciatica, has been appropriately 
requested or obtained by the RO, and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  The veteran's lumbar disc disease, postoperative, with 
left sciatica, is currently manifested by pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk and other 
neurological findings appropriate to the site of the diseased 
discs with little intermittent relief.

3.  The veteran's lumbar disc disease, postoperative, with 
left sciatica, is not currently manifested by residuals of 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces, or of complete bony fixation 
(ankylosis) of the spine with unfavorable angle with marked 
deformity and involvement of major joints or without other 
joint involvement.

4.  The case presents such an exceptional or unusual 
disability picture so as to render impractical the 
application of regular schedular standards.



CONCLUSIONS OF LAW

1.  The schedular criteria for an increased disability 
evaluation in excess of 60 percent for the veteran's lumbar 
disc disease, postoperative, with left sciatica, have not 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.72, Diagnostic Code 
5293 (2002). 

2.  The disability picture presented by the veteran's lumbar 
disc disease, postoperative, with left sciatica, warrants 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
assignment of an extraschedular rating.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 7104 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Schedular Rating

The veteran claims entitlement to an increased evaluation for 
his service-connected lumbar disc disease, postoperative, 
with left sciatica (low back disability), citing in part 
constant pain and a resulting inability to appropriately 
function in everyday life as bases for entitlement to a 
higher rating.  The Board observes that the record is replete 
with competent evidence of continuous treatment for this low 
back disability, including disc removal, two low back fusion 
surgeries and procedures involving the insertion of an 
intrathecal pump to release pain medication. 

The veteran was service-connected for this disability in 
December 1993, effective October 1991.  In September 1998, a 
claim for an increased rating was received by the RO.  The 
Board has reviewed the history of the low back disability.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the current level of disability is of primary concern.  
Therefore, the most recent medical records are the most 
relevant to the claim now pending before the Board.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
observes that the most recent medical evidence in the claims 
file indicates regular, continued treatment of the low back 
disability by several physicians.  

In July 2001, a VA evaluation was conducted by two different 
examiners.  Both indicated that they had reviewed the claims 
file.  The first examiner measured forward range of motion to 
40 degrees at most, backward extension at 0 degrees, left 
side bending at 15 degrees and right side bending at 20 
degrees.  Straight leg raising bilaterally was 20 degrees at 
the most.  The examiner noted that (presumably based on 
information from the veteran) there is additional impairment 
in range of motion when the veteran undertakes certain 
activities, causing him to be bedridden. The examiner 
commented that the veteran was obviously in pain, even at 
rest.

The second examiner noted full range of motion in the neck in 
all directions and moderate limitation of motion of 
lateralization in the arms, suggestive of frozen shoulders.  
There was no right knee jerk, left knee jerk was not tried 
because of fusion, and there was no ankle jerk.  Straight 
right leg raising was at 30 degrees, and left leg movement of 
any type brought pain in the back and hips.  The veteran 
could bend forward to about 20 degrees, but was unable to 
tilt his back from side to side.  The examiner opined that 
the veteran has constant and unremitting pain, leaving him 
totally incapacitated and unemployable.  He stated that the 
veteran has a "failed back," and that there is basically no 
movement of the low back.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  These disability ratings evaluate the body 
as a whole under the ordinary conditions of daily life, 
including employment.  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  
38 C.F.R. § 4.10 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for a higher rating.  
38 C.F.R. § 4.7 (2002).

The veteran's low back disability is currently rated at 60 
percent under Diagnostic Code (DC) 5293 for pronounced 
intervertebral disc syndrome.  See 38 C.F.R. § 4.72 (2002).  
A 60 percent rating is the highest available under DC 5293, 
so the Board must consider other possibly applicable codes.  
The only codes that provide a higher (100 percent) rating are 
DC 5285 (for residuals of vertebral fracture) and DC 5286 
(for complete bony fixation, unfavorable ankylosis, of the 
entire spine).

The Board finds that DC 5285 is not applicable here, as there 
is no evidence of record indicating that the veteran suffers 
from the residuals of a vertebral fracture.  The Board 
further notes that the veteran's representative requested 
consideration of a 100 percent rating by analogy under DC 
5286 for unfavorable ankylosis of the complete spine.  The 
medical evidence, however, supports possible ankylosis of the 
lumbar spine (addressed under DC 5289 at a maximum 50 percent 
rating), but not for ankylosis of the entire spine.  As an 
example, one July 2001 VA examiner found full range of motion 
in the veteran's neck (cervical spine).  In addition, the 
Board notes that although the July 2001 VA examiners both 
noted substantial limitation of motion in the lumbar region, 
they did not record clinical findings of complete inability 
of movement.  As such, the Board finds that DC 5286, for 
ankylosis of the complete spine, is not for application.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), to support a rating in excess 
of 60 percent in light of the veteran's verified pain and 
weakness as associated with his low back disability.  See 
also 38 C.F.R. §§ 4.7, 4.40, 4.45 (2002).  The veteran has 
documented limitation of motion in relation to his 
disability, but the Board finds that even this documented 
pain and weakness and resulting limitation of motion cannot 
be rated at a level higher than 60 percent under the 
applicable schedular criteria under VA law.

The Board accordingly finds that the preponderance of the 
evidence is against the claim for a schedular rating in 
excess of 60 percent for the veteran's low back disability.  
Therefore, the benefit of the doubt doctrine does not apply, 
and the schedular claim must fail.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Entitlement to an Extraschedular Evaluation

The veteran's low back disability is currently assigned a 60 
percent schedular disability rating under DC 5293, the 
highest schedular rating available given the nature of his 
disability.  A preliminary review of the record reveals that 
the RO considered and declined to refer this claim to the VA 
Under Secretary for Benefits or to the Director of the VA 
Compensation and Pension Service for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation provides that, to accord justice in an exceptional 
case where the schedular ratings are found to be inadequate, 
the field station is authorized to refer the case to either 
of these individuals for assignment of an extraschedular 
evaluation commensurate with the average impairment in 
earning capacity.  

The governing criteria for such an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating in the first instance. The Board, 
however, is not precluded from raising this question, and in 
fact is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (remand rather than referral is the proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).  Further, the Court has held that 
when the Board has purported to grant an extraschedular 
rating, the claim must then be sent by the Board to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance."  Floyd v. Brown, 9 
Vet. App. at 95.

In the instant case, the Board finds that this case presents 
such an exceptional and unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  Multiple medical records exist in the claims file 
documenting that the veteran's low back disability creates 
marked interference with employment.  Evidence including 
comments by a VA examiner in July 2001 that the veteran is 
"obviously totally incapacitated by pain" and that he has a 
"failed back" leads the Board to deem that a maximum 
schedular rating of 60 percent is clearly inadequate to 
assess the extent of his low back disability.  The medical 
evidence of record also indicates that he receives frequent 
treatment for his low back, including hospitalizations, with 
the likely possibility of future similar and regular 
treatment.

Therefore, given the evidence of record, the Board finds that 
the case presents such an exceptional and unusual disability 
picture that the RO should have forwarded the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating.


ORDER

Entitlement to an increased schedular disability evaluation 
for lumbar disc disease, postoperative, with left sciatica, 
is denied.

As the veteran's disability warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating, the appeal is granted to that extent.


REMAND

In light of the action taken above, the Board hereby REMANDS 
this case for the following action:

The RO should undertake any necessary 
development and then forward the case to 
the Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of assignment 
of an extraschedular rating for the 
veteran's lumbar disc disease, 
postoperative, with left sciatica, 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The RO should thereafter 
proceed in accordance with the directives 
of the Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service.  

If the benefit sought is not granted, then the veteran and 
his representative should be furnished a supplemental 
statement of the case that includes all pertinent laws and 
regulations, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



